DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/20/22 has been entered. Claims 1-3, 5-6, and 11 have been amended, and new claims 13-16 have been entered. Claims 1-16 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sudin et al. (US 2014/0343663) in view of Aguilar et al. (EP 2713909), both cited in previous office action.
Regarding claim 1, an invention relating to intraluminal devices, Sudin discloses (Fig. 1) an intraluminal device including an elongated structure (100) formed of a plurality of wires (102; Par. 0033 & 0044) extending from the proximal end of the elongated structure to the distal end of the elongated structure (Par. 0057), the intraluminal device comprising: a first region (3) of the elongated structure, wherein the plurality of wires is twisted within the first region to form a shaft (3; Par. 0057); a second region (B, see annotated figure below) of the elongated structure adjacent to the first region of the elongated structure, wherein the plurality of wires is woven [i.e. braided] within the second region to form a scaffold (Abstract); a third region (A, see annotated figure below) of the elongated structure situated distally from the second region of the elongated structure, the third region including a clot capturing area formed from the plurality of wires [i.e. crossing filaments/wires extending along the filament mesh (Par. 0044 & 0053-0055)]; and a fourth region (C, see annotated figure below) located distally from the third region of the elongated structure, the fourth region including a distal filter [Note, Merriam-Webster defines a filter as “a porous article or mass through which a gas or liquid is passed to separate out matter in suspension”, and the distal region of the elongate structure is a braided filament mesh through which blood is passed and can separate out obstructions that are larger than the pores. Hence, the fourth region is interpreted as comprising a distal filter], wherein at least one of the wires cooperates with at least one other of the wires [i.e. crossing filaments (Par. 0044)] in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen (Par. 0033 & 0070), wherein the scaffold in the second region of the elongated structure is configured to support openings [i.e. cells] between the wires in the expandable mesh segment [i.e. adjust cell size/ density to create openings during expansion] (Par. 0032 & 0060), and wherein the plurality of wires is arranged to form at least one clot anchoring segment in the fourth region of the elongated structure, the at least one clot anchoring segment configured to trap the obstruction to prevent downstream movement of the obstruction relative to the elongated structure (Par. 0070).

    PNG
    media_image1.png
    229
    500
    media_image1.png
    Greyscale

However, Sudin fails to disclose wherein the third region including a plurality of sets of looped wires that cooperate with each other to form a clot capturing area, each of the plurality of sets of looped wires comprising two or more loosely looped or loosely coupled wires from the plurality of wires; and the fourth region including a distal filter woven from the plurality of sets of looped wires, wherein at least one set of looped wires cooperates with at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen, wherein the scaffold in the second region of the elongated structure is configured to support openings between the sets of looped wires in the expandable mesh segment.
In the same field of endeavor, which is intraluminal devices, Aguilar discloses (Figs. 12A-B) a third region (see annotated figure below) of an elongated structure (400) including a plurality of sets of looped wires [i.e. twisted wires (402 & 403)] that cooperate with each other to form a clot capturing area, each of the plurality of sets of looped wires comprising two or more loosely looped or loosely coupled wires from the plurality of wires; and the fourth region (see annotated figure below) including a distal filter woven (414) from the plurality of sets of looped wires, wherein at least one set of looped wires cooperates with at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen, wherein a scaffold in a second region (see annotated figure below) of the elongated structure is configured to support openings between the sets of looped wires in the expandable mesh segment [i.e. pores defined between interweaving elements] (Par. 0097-0098).

    PNG
    media_image2.png
    232
    745
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin to have wherein the third region including a plurality of sets of looped wires that cooperate with each other to form a clot capturing area, each of the plurality of sets of looped wires comprising two or more loosely looped or loosely coupled wires from the plurality of wires; and the fourth region including a distal filter woven from the plurality of sets of looped wires, wherein at least one set of looped wires cooperates with at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen, wherein the scaffold in the second region of the elongated structure is configured to support openings between the sets of looped wires in the expandable mesh segment. Doing so would create additional surface area to increase the ability of the device to capture debris, thrombus, foreign body, etc (Par. 0098), as taught by Aguilar. 
Regarding claim 2, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses (Fig. 1) wherein the at least one clot anchoring segment is configured to radially expand into a platform (C, see annotated figure above) formed of the plurality of wires (Par. 0033), the platform being configured to have a larger outer diameter than at least one portion of the elongated structure that is adjacent to the platform [i.e. the diameter of the platform is larger than the diameter of the first region (3)].
Regarding claim 3, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one clot anchoring segment is configured to be self-expandable [i.e. constructed from nitinol, a material notoriously old and well-known in the art of self-expansion] (Par. 0059).
Regarding claim 4, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin discloses further comprising: a first control wire and a second control wire [i.e. control members], wherein the first control wire is configured to control expansion of the at least one expandable mesh segment and the second control wire is configured to control expansion of the at least one clot anchoring segment (Par. 0035 & 0063).
Regarding claim 5, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1.  Sudin fails to discloses wherein the at least one expandable mesh segment includes at least one pore between the sets of looped wires, the at least one pore being larger than openings formed between the plurality of wires in the first region, second region, and fourth region of the elongated structure.
Aguilar further teaches (Figs. 12A-B) wherein the at least one expandable mesh segment includes at least one pore (see annotated figure below) between the sets of looped wires, the at least one pore being larger than openings [i.e. where first twisted element passes in between wire elements (402 & 403)] formed between the plurality of wires in the first region, second region, and fourth region of the elongated structure (Par. 0098).

    PNG
    media_image3.png
    309
    346
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin, in view of Aguilar, to have discloses wherein the at least one expandable mesh segment includes at least one pore between the sets of looped wires, the at least one pore being larger than openings formed between the plurality of wires in the first region, second region, and fourth region of the elongated structure. Doing so would create additional surface area to increase the ability of the device to capture debris, thrombus, foreign body, etc; and provide added radial expansive force (Par. 0098), as taught by Aguilar. 
Regarding claim 6, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 2. Sudin further discloses wherein the at least one clot anchoring segment is configured to radially expand into a platform at a location downstream of the obstruction and is configured to trap the obstruction and push the obstruction in an upstream direction (Par. 0070).
Regarding claim 7, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one clot anchoring segment includes two adjustable clot anchoring segments (D, see annotated figure below).

    PNG
    media_image4.png
    234
    500
    media_image4.png
    Greyscale

Regarding claim 8, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 7. Sudin further discloses wherein the two adjustable clot anchoring segments are configured to be radially expanded by a single control wire (4; Fig. 1) that is connected to a distal end of the distal- most clot anchoring segment of the two adjustable clot anchoring segments (Par. 0034 & 0040).
Regarding claim 9, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 7. Sudin further discloses wherein the two adjustable clot anchoring segments are configured to be radially expanded by separate control wires [i.e. control wires (Par. 0035 & 0063)].
Regarding claim 10, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one expandable mesh segment includes two adjustable mesh segments (E, see annotated figure below) that are separated by a portion of the third region of the elongated structure that is configured to have a smaller outer diameter than the two adjustable mesh segments (Par. 0063).

    PNG
    media_image5.png
    229
    500
    media_image5.png
    Greyscale

Regarding claim 11, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 10. Sudin further discloses wherein the two adjustable mesh segments are configured to pass through at least one obstruction within the body lumen and to expand within the at least one obstruction (Par. 0070).
Regarding claim 12, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 2. Sudin further discloses wherein the platform is configured to contact a vessel wall of the body lumen when the at least one clot anchoring segment is radially-expanded (Par. 0033 & 0040).
Regarding claim 13, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses (Fig. 1) wherein the at least one clot anchoring segment and the at least one expandable mesh segment are configured to be radially expanded by a single control wire (4; Par. 0040).
Regarding claim 14, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one expandable mesh segment is configured to be radially expanded by a control wire (4; Fig. 1) that is connected to a distal end of the at least one expandable mesh segment (Par. 0034 & 0040).
Regarding claim 15, Sudin, as modified by Aguilar, discloses wherein the at least one expandable mesh segment is configured to pass through the obstruction and to expand within the obstruction to penetrate and contain the obstruction [see Aguilar paragraph 0098].
Regarding claim 16, Sudin, as modified by Aguilar, discloses wherein the intraluminal device of claim 10. Sudin further discloses wherein the plurality of wires has different wire braiding patterns within the two adjustable mesh segments [i.e. the braiding patterns are characterized by wire density, and the wire density are different in the two adjustable mesh segments, see annotated figure below] such that the two adjustable mesh segments are configured to exert outward radial forces of different magnitudes [i.e. variable expansion] when the two adjustable mesh segments expand within at least one obstruction within the body lumen (Par. 0032-0033).

    PNG
    media_image6.png
    383
    604
    media_image6.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/20/22, with respect to 112(a) and 112(b) have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of claim 1 has been withdrawn. 
Applicant's arguments filed 07/20/22 have been fully considered but they are not persuasive. Applicant argues prior art references Sudin and Aguilar whether taken alone or in combination, teaches or suggest “an elongated structure formed of a plurality of wires extending from the proximal end of the elongated structure to the distal end of the elongated structure”, “an elongated structure including a region formed from a plurality of sets of looped wires combined with other regions formed from woven wires (e.g., to form a scaffold) or from twisted wires (e.g., to form a shaft), or other limitations in bold in figure below. Examiner respectfully disagrees. 

    PNG
    media_image7.png
    477
    402
    media_image7.png
    Greyscale

Sudin discloses (Fig. 1) an intraluminal device including an elongated structure (100) formed of a plurality of wires (102; Par. 0033 & 0044) extending from the proximal end of the elongated structure to the distal end of the elongated structure (Par. 0057), the intraluminal device comprising: a first region (3) of the elongated structure, wherein the plurality of wires is twisted within the first region to form a shaft (3; Par. 0057); a second region (B, see annotated figure below) of the elongated structure adjacent to the first region of the elongated structure, wherein the plurality of wires is woven [i.e. braided] within the second region to form a scaffold (Abstract); a third region (A, see annotated figure below) of the elongated structure situated distally from the second region of the elongated structure, the third region including a clot capturing area formed from the plurality of wires [i.e. crossing filaments/wires extending along the filament mesh (Par. 0044 & 0053-0055)]; and a fourth region (C, see annotated figure below) located distally from the third region of the elongated structure, the fourth region including a distal filter [Note, Merriam-Webster defines a filter as “a porous article or mass through which a gas or liquid is passed to separate out matter in suspension”, and the distal region of the elongate structure is a braided filament mesh through which blood is passed and can separate out obstructions that are larger than the pores. Hence, the fourth region is interpreted as comprising a distal filter], wherein at least one of the wires cooperates with at least one other of the wires [i.e. crossing filaments (Par. 0044)] in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen (Par. 0033 & 0070), wherein the scaffold in the second region of the elongated structure is configured to support openings [i.e. cells] between the wires in the expandable mesh segment [i.e. adjust cell size/ density to create openings during expansion] (Par. 0032 & 0060), and wherein the plurality of wires is arranged to form at least one clot anchoring segment in the fourth region of the elongated structure, the at least one clot anchoring segment configured to trap the obstruction to prevent downstream movement of the obstruction relative to the elongated structure (Par. 0070).

    PNG
    media_image1.png
    229
    500
    media_image1.png
    Greyscale

However, Sudin fails to disclose wherein the third region including a plurality of sets of looped wires that cooperate with each other to form a clot capturing area, each of the plurality of sets of looped wires comprising two or more loosely looped or loosely coupled wires from the plurality of wires; and the fourth region including a distal filter woven from the plurality of sets of looped wires, wherein at least one set of looped wires cooperates with at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen, wherein the scaffold in the second region of the elongated structure is configured to support openings between the sets of looped wires in the expandable mesh segment.
In the same field of endeavor, which is intraluminal devices, Aguilar discloses (Figs. 12A-B) a third region (see annotated figure below) of an elongated structure (400) including a plurality of sets of looped wires [i.e. twisted wires (402 & 403)] that cooperate with each other to form a clot capturing area, each of the plurality of sets of looped wires comprising two or more loosely looped or loosely coupled wires from the plurality of wires; and the fourth region (see annotated figure below) including a distal filter woven (414) from the plurality of sets of looped wires, wherein at least one set of looped wires cooperates with at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen, wherein a scaffold in a second region (see annotated figure below) of the elongated structure is configured to support openings between the sets of looped wires in the expandable mesh segment [i.e. pores defined between interweaving elements] (Par. 0097-0098).

    PNG
    media_image2.png
    232
    745
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin to have wherein the third region including a plurality of sets of looped wires that cooperate with each other to form a clot capturing area, each of the plurality of sets of looped wires comprising two or more loosely looped or loosely coupled wires from the plurality of wires; and the fourth region including a distal filter woven from the plurality of sets of looped wires, wherein at least one set of looped wires cooperates with at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen, wherein the scaffold in the second region of the elongated structure is configured to support openings between the sets of looped wires in the expandable mesh segment. Doing so would create additional surface area to increase the ability of the device to capture debris, thrombus, foreign body, etc (Par. 0098), as taught by Aguilar. 
Also, applicant argues prior art reference Aguilar does not include any description that would support the conclusion that stent 400 has multiple regions. Hence, Sudin nor Aguilar teach or suggest "a second region ... wherein the plurality of wires is woven within the second region to form a scaffold" or "a fourth region . . . including a distal filter woven from the plurality of sets of looped wires," as recited by amended independent claim 1. Examiner respectfully disagrees. Applicant has not claimed any unique structure in view of the cited prior art. Sudin discloses a second region (B, see annotated figure above) of the elongated structure adjacent to the first region of the elongated structure, wherein the plurality of wires is woven [i.e. braided] within the second region to form a scaffold (Abstract), and Aguilar teaches the fourth region (see annotated figure above) including a distal filter woven (414) from the plurality of sets of looped wires (Par. 0097-0098). Examiner suggest applicant amend claims to detail what distinct structure [i.e. number wires, braid angle, etc] each region consist of.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/              Examiner, Art Unit 3771                                                                                                                                                                                          
	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771